NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACK M. BOGGS,                                  No.    21-35526

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05764-MLP

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                        Argued and Submitted May 9, 2022
                                Portland, Oregon

Before: BERZON, TALLMAN, and CHRISTEN, Circuit Judges.

      Jack Boggs appeals the district court’s affirmance of the Commissioner of

Social Security’s denial of his application for supplemental security income. We

review the district court’s decision de novo and will set aside the agency’s denial

of benefits only if the decision was not supported by substantial evidence. Buck v.

Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017). We reverse and remand.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. The Administrative Law Judge (“ALJ”) erred by rejecting Boggs’s

testimony about his symptoms. Once an ALJ has determined that a claimant’s

underlying impairments “could reasonably be expected to produce the pain or other

symptoms alleged,” the ALJ “can reject the claimant’s testimony about the severity

of [his] symptoms only by offering specific, clear and convincing reasons for doing

so,” as long as there is no affirmative evidence of malingering. Garrison v. Colvin,

759 F.3d 995, 1014–15 (9th Cir. 2014) (first quoting Lingenfelter v. Astrue, 504

F.3d 1028, 1036 (9th Cir. 2007); and then quoting Smolen v. Chater, 80 F.3d 1273,

1281 (9th Cir. 1996)).

      (a) The ALJ asserted that one of Boggs’s physicians “noted significant

malingering behavior,” citing Boggs’s display of so-called “Waddell signs,” such

as “grimacing, rubbing, verbalizing and sighing.” The ALJ inferred that the

physician’s observation of Waddell signs was equivalent to evidence of

malingering. Boggs’s physicians never so stated. The ALJ provided no discussion

of how Waddell signs are interpreted, or under what circumstances they might

demonstrate malingering. The ALJ is “not qualified as a medical expert,” Day v.

Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975), and provided no reasons or

citation to record evidence for the conclusion that the presence of some Waddell




                                         2
signs indicated that Boggs was malingering.1 The ALJ’s suggestion that the record

contains evidence of malingering is therefore not supported by substantial

evidence.

      (b) The ALJ did not provide specific, clear and convincing reasons for

rejecting Boggs’s testimony. The ALJ stated that Boggs’s testimony was

inconsistent with his “essentially routine and conservative” course of treatment

with pain medication.

      Boggs’s course of treatment, which has for years included a steady regimen

of powerful opioid painkillers such as Ultram and hydrocodone, does not resemble

the “over-the-counter pain medication” we have previously characterized as

“conservative treatment” sufficient to discount a claimant’s testimony regarding

the severity of an impairment. Parra v. Astrue, 481 F.3d 742, 750–51 (9th Cir.

2007) (quoting Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995)). Although

painkillers have managed Boggs’s symptoms as long as he remains sedentary, his

medical providers have consistently observed that his symptoms are “aggravated

by daily activities,” including “bending, changing positions, . . . sitting, standing

and walking.” (emphasis added). Moreover, at least by 2017 and 2018, Boggs


1
 According to medical sources, the presence of Waddell “signs by themselves
should not be equated with malingering.” David A. Scalzitti, Screening for
Psychological Factors in Patients with Low Back Problems: Waddell’s
Nonorganic Signs, 77 Physical Therapy 306, 311 (1997); see also Gordon Waddell
et al., Nonorganic Physical Signs in Low-Back Pain, 5 Spine 117, 123–25 (1980).

                                           3
was regularly showing severe pain and limitations in range of motion and reporting

average weekly pain around seven, eight, or nine out of ten, despite his use of pain

medication. The assertion that Boggs’s treatment was “essentially routine and

conservative” is therefore not supported by substantial evidence.

      The ALJ also incorrectly asserted that Boggs’s testimony was “not entirely

consistent with the medical evidence and other evidence in the record,” including

lumbar spine imaging showing only mild-to-moderate degenerative changes and no

nerve root impingement. “[S]ubjective pain testimony cannot be rejected on the

sole ground that it is not fully corroborated by objective medical evidence.”

Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (citing 20 C.F.R.

§ 404.1529(c)(2)). Moreover, the ALJ did not consider that Dr. Davenport’s 2019

physical examination showed that Boggs had a severely reduced range of motion

and that such “evidence of reduced joint motion” is itself “[o]bjective medical

evidence . . . obtained from the application of medically acceptable clinical”

techniques. 20 C.F.R. § 416.929(c)(2). In light of those objective findings and

Boggs’s worsening pain after 2016, the ALJ erred by rejecting Boggs’s testimony

as inconsistent with the medical evidence.

      2. The ALJ did not give germane reasons for rejecting the lay witness report

of Boggs’s partner, Holly Meyer. See Revels v. Berryhill, 874 F.3d 648, 655 (9th

Cir. 2017). The ALJ gave “slight, if any, weight” to Meyer’s opinion because “her


                                          4
allegations are not consistent with the medical evidence of record, which shows his

symptoms were managed conservatively with medication.” As discussed,

however, Boggs’s treatment with prescription opioids was not conservative, and as

Meyer’s report states, his symptoms were managed only as long as he refrained

from most daily activities.

      3. Last, the ALJ erred by giving greater weight to the September 2016

opinion of non-examining medical consultant Dr. Irwin than to the 2019 examining

expert opinion of Dr. Davenport. If an “examining doctor’s opinion is contradicted

by another doctor’s opinion, an ALJ may only reject it by providing specific and

legitimate reasons that are supported by substantial evidence.” Trevizo v. Berryhill,

871 F.3d 664, 675 (9th Cir. 2017) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d

1194, 1198 (9th Cir. 2008)). Generally, “the opinion of an examining physician

must be afforded more weight than the opinion of a reviewing physician.” Ghanim

v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014).

      The ALJ gave “little weight” to Dr. Davenport’s opinion relating to Boggs’s

back conditions on the grounds that his opinion was “not consistent with the

longitudinal record,” that his opinion was “not supported by the objective medical

evidence,” and that Dr. Davenport was “only able to examine the claimant once in

a very short evaluation.” These reasons do not support giving more weight to Dr.

Irwin’s opinion than to Dr. Davenport’s.


                                           5
      First, as already discussed, Dr. Davenport’s 2019 opinion is consistent with

the longitudinal record, which showed that Boggs’s back pain and limited range of

motion grew more severe after 2016. Second, contrary to the ALJ’s statement, Dr.

Davenport supported his opinion with objective medical evidence by measuring

Boggs’s severely reduced range of motion in his neck, back, shoulders, and hips.

Those measurements are objective medical evidence. See 20 C.F.R.

§ 416.929(c)(2). Third, nothing in the record supports the ALJ’s statement that Dr.

Davenport conducted only “a very short evaluation” of Boggs. To the contrary,

Dr. Davenport’s description of his physical examination is quite detailed. And

even if Dr. Davenport’s conclusions “were based on ‘limited observation’” of

Boggs, the length of an examining physician’s evaluation “is not a reason to give

preference to the opinion of a doctor who has never examined the claimant,”

especially as Dr. Davenport’s opinion was supported by a review of Boggs’s post-

2016 medical records, which were unavailable to Dr. Irwin. Lester v. Chater, 81

F.3d 821, 832 (9th Cir. 1995).2

      We reverse and remand to the district court with instructions to remand to

the agency for further proceedings. On remand, the ALJ must reconsider Boggs’s

testimony, Meyer’s lay witness statement, and the medical opinions of Dr.



      2
        On review of the record, we conclude that the ALJ did not err in weighing
the other medical opinions concerning Boggs’s vocational limitations.

                                         6
Davenport and Dr. Irwin consistent with this disposition and must reevaluate

Boggs’s residual functional capacity and ability to work accordingly.

      REVERSED AND REMANDED.




                                         7